          Case 1:20-cr-00007-DLC Document 42
                                          40 Filed 02/26/21
                                                   02/25/21 Page 1 of 1




                                    Barry Goldberg, P.C.
                                          Attorney at Law
                                     11 Park Place, Suite 903
                                   New York, New York 10007
                                          (917) 682-0364
February 25, 2021

Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY. 10007

VIA ECF
               Re: United States vs. Erickson Hernandez Almonte
                   Case No 20-Cr. 00007 (DLC)

Dear Judge Cote:
       As the Court is aware, I represent the above named defendant. Mr. Almonte entered a
plea of guilty on January 6, 2021. The Court set a sentencing date of March 11, 2021. At this
time, I am respectively requesting an additional 60 days to file our defense submission and a
sentencing date two weeks thereafter. This request is made based on COVID-19 and my
inability to meet with Mr. Almonte’s family. I also have an immediate family member having
surgery next week so I would appreciate the delay. I have spoken to Assistant United States
Attorney Jacob Fiddelman who has no objection to this request.
       Additionally, in response to questions posed by the Court, please be advised that I have
spoken to my client and he consents to proceed via video conference technology. If video
conference technology is not available, he will consent to proceed via telephone conference.
Thank you for your anticipated consideration in this matter. If you have any questions please
feel free to contact my office.
                                                 Application DENIED. Sentencing adjourned 1 week to
Yours Truly,                                     March 18, 2021 at 11:00 AM. Defense submissions due
                                                 March 12. Government submissions due March 16.
s/Barry Goldberg
Barry Goldberg, Esq.                                                                 2/26/2021


                                                            _____________________________
                                                              Honorable Denise L. Cote
CC: AUSA JACOB FIDDELMAN
